Exhibit 10.46

 

Summary of Director Compensation

 

Directors are compensated with fees and stock options as follows:

 

Fees

 

Director compensation fees include an annual retainer of $20,000 and a flat fee,
subject to certain fee caps described below, for attendance at each meeting of
our board of directors and for attendance at each meeting of a board committee
on which they serve as follows:

 

Regularly Scheduled Board of Directors Meeting

 

Non-employee Director    $ 2,000 per meeting Chairman    $ 3,000 per meeting

 

Special Telephonic Board Meetings (fees limited to 10 meetings per year)

 

Non-employee Director    $ 1,000 per meeting Chairman    $ 1,500 per meeting

 

Audit Committee Meetings (fees limited to 10 meetings per year)

 

Non-employee Director

   $ 2,000 per meeting

Chairman

   $ 3,000 per meeting

 

Compensation Committee Meetings (fees limited to 6 meetings per year)

 

Non-employee Director

   $ 1,000 per meeting

Chairman

   $ 1,500 per meeting

 

Corporate Governance Committee Meetings (fees limited to 4 meetings per year)

 

Non-employee Director

   $ 500 per meeting

Chairman

   $ 750 per meeting

 

Nominating Committee Meetings (fees limited to 4 meetings per year)

 

Non-employee Director

   $ 500 per meeting

Chairman

   $ 750 per meeting

 

The sole employee director receives no additional cash compensation for his
service on our board or any board committee. All directors are reimbursed for
their expenses in connection with their service on the board and its committees.

 

Stock Options

 

Under the automatic option grant program under our 2002 Stock Incentive Plan,
eligible non-employee members of our board of directors receive a series of
option grants over their period of board service. Those option grants are as
follows:

 

Initial Grant. At the time of his or her initial election or appointment to the
board, each new non-employee board member receives an option grant for 30,000
shares of our common stock, provided such individual has not previously been in
our employ.



--------------------------------------------------------------------------------

Annual Grant. On the first trading day in July each year, each individual who is
at that time serving as a non-employee board member receives one or more
automatic stock option grants in accordance with the following formula:

 

(i) Each non-employee board member on that annual grant date receives an option
for 12,500 shares of our common stock, except that the chairperson of our board
of directors receives an option grant for 17,500 shares.

 

(ii) Each non-employee board member who is serving as a member of any of our
board committees also receives an additional option grant for 1,000 shares of
our common stock for each committee on which he or she is serving on the annual
grant date.

 

(iii) Each non-employee board member who is also serving as the chairperson of
any of board committee at that time receives an additional option grant for
1,000 shares of our common stock for each committee on which he or she is
serving as chairperson on the annual grant date.

 

There is no limit on the number of annual option grants any one eligible
non-employee board member may receive over his or her period of continued board
service, and non-employee board members who have previously been in our employ
are eligible to receive one or more annual grants over their period of board
service.

 

Each automatic grant has an exercise price per share equal to the fair market
value per share of the Company’s common stock on the grant date and has a
maximum term of ten years, subject to earlier termination upon the later of (i)
twelve months after the date of the optionee’s cessation of board service for
any reason or (ii) three months after the date the optionee is first free to
sell the option shares without contravention of applicable federal and state
securities laws. Each automatic option is immediately exercisable for all of the
option shares. However, any shares purchased under such option will be subject
to repurchase by the Company, at the lower of the exercise price paid per share
or the fair market value per share, should the optionee cease board service
prior to vesting in those shares.

 

The shares subject to each initial and annual automatic option grant vest as
follows: one-third of those option shares vest upon the optionee’s completion of
one year of board service measured from the grant date of that option, and the
remaining option shares vest in a series of twenty-four successive equal monthly
installments upon the optionee’s completion of each of the next twenty-four
months of continued board service thereafter. However, the shares subject to
each initial and annual option grant vest in full on an accelerated basis should
the Company experience certain changes in control or ownership or should the
optionee die or become disabled during his or her period of board service.